DETAILED ACTION
This action is pursuant to the claims filed on 12/02/2021. Claims 1 and 3-17 are pending. Claims 13-17 are withdrawn. A first action on the merits of claims 1 and 3-12 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch (U.S. PGPub No. 2007/0123963) in view of Mortimer (U.S. Patent No. 5,987,361).
Regarding claims 1 and 3, Krulevitch teaches a flexible planar neural electrode array (Fig 2, [0043] disclosing use as implantable neurostimulator), comprising: a layer of metal which is arranged on a first layer of polymeric material and which forms a number of contact pads ([0030 & 0044] and Fig 2, traces 28, electrodes 30, pads 26 define three separate contact pads formed from metal layer on polymer layer 14), each contact pad of the number of contact pads being for interfacing with neural tissue ([0043] at least part of each contact pad for interfacing with neural tissue); the first layer of polymeric material being flexible along a predefined direction ([0024] discloses material as stretchable), each contact pad of the number of contact pads having a sequence of straight cut lines through the metal ([0030] and Fig 1c, straight cut lines interpreted as each straight line of the zig-zag pattern), each straight cut line extending in a straight line across the predefined direction (Fig 1c, each line of the zig-zag extend  at least partially across the predefined longitudinal direction), wherein each straight cut line of the sequence of straight cut lines having an inner end and an outer end (Fig 1c and [0030], metal foil has straight cut lines with inner and outer ends to form the zig zag pattern of the number of contact pads), the inner end being within a boundary of a corresponding contact pad of the number of contact pads, the outer end being at an edge defining the boundary of the corresponding contact pad of the number of contact pads (See Modified Fig 1c below; based on the broadest reasonable interpretation of the claims, “a , wherein every other straight cut line of the sequence of straight cat eats lines having the outer end at the same edge of each contact pad of the number of contact pads (Modified Fig 1c every other cut line has outer end at the upper portion of the contact pad and the remaining cut lines have outer ends at the lower portion of contact pad), wherein each contact pad of the number of contact pads with the sequence of straight cut lines forms at least one meander pattern portion when stretched in the predefined direction (Fig 1c traces 28 form meander portion when stretched); a second layer of polymeric material (Fig 2 second polymeric layer 32), the second layer of polymeric material being arranged at least partially on the layer of metal (see Fig 2), and being flexible along the predefined direction ([0024]), the second layer of polymeric material having at least one opening defining the number of contact pads (Fig 1E vias 34 to expose portions of metal layer).

    PNG
    media_image1.png
    335
    675
    media_image1.png
    Greyscale

Krulevitch fails to teach the second layer of polymeric material having at least one opening defining the number of contact pads
In related prior art, Mortimer teaches a similar flexible planar neural electrode array comprising first and second polymeric layers (Fig 4 polymer layers 14) and a metal layer (Fig 4 foil 18) forming a number of contact pads (Figs 3b-4 and contact pads formed at cutouts 19 exposing foil 18); the second layer of polymeric material having at least one opening defining the number of contact pads (Col 1 ln 65 – Col 2 ln 13 and Col 4 lns 53-67, Fig 10 contact pads 12-1, 12-2, 12-3 defined by openings of second polymer layer to expose metal foil layer 18). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Krulevitch in view of Mortimer to incorporate the cutouts of the second polymeric layer to expose the conductive foil layer to form the corresponding number of contact pads to arrive at the device of claims 1 and 3.  Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of exposing a conductive foil layer to provide a number of conductive contacts configured to interface with tissue (Col 4 lns 60-67).
Regarding claim 4, in view of the combination of claim 1 above, Krulevitch further teaches wherein wherein the at least one meander pattern portion is stretchable or compressible along the predefined direction ([0044] disclosing foil as stretchable).
Regarding claims 6-7, in view of the combination of claim 3 above, Krulevitch further teaches where the two polymeric layers and metal layer are bonded together ([0034-0035]).
Krulevitch is silent to the presence of anchoring elements serving to fixate the metal layer with the polymeric layers.
Mortimer further teaches wherein the metal layer further comprises a number of anchoring elements (Fig 3b holes 19 of metal layer 18), the anchoring elements serving for fixating the metal layer with at least one of the layers of polymeric material (Fig 9 and Col 4 lines 36-45, holes are filled with polymer to fixate the metal foil 18 with the bottom and top polymer layers 14); wherein the anchoring elements are embodied as through holes in the metal layer (Fig 3b holes 19 of metal layer 18), the holes being arranged in at least one predetermined region along the predefined direction (Fig 3b holes necessarily arranged in a predetermined region along the horizontal direction), and holes allowing the polymeric layers to be connected to each other through the holes (Fig 9 and Col 4 lines 36-45, holes are filled with polymer to fixate the metal foil 18 with the bottom and top polymer layers 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding elements of Krulevitch in view of Mortimer to incorporate the anchoring elements of Mortimer to fixate the metal and polymeric layers together to arrive at the device of claims 6-7. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known fixating method ([0034-0035] bonding of Krulevitch) for another well-known fixating method (Fig 9, Col 4 lns 36-45) to yield the predictable result of connecting a conductive layer with corresponding polymeric layers of a device.
Regarding claims 8-9, the Krulevitch/Mortimer combination teaches the device of claim 7 as stated above, Mortimer further teaches a plurality of shaped openings including circular and semi-rectangular (See Fig 3c). 
Krulevitch/Mortimer fail to explicitly teach a rectangular and circular opening.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semi-rectangular opening of 
Regarding claim 10, in view of the combination of claim 7 above, Mortimer further teaches a plurality of shaped openings including circular and semi-rectangular (See Fig 3c).
Krulevitch/Mortimer fails to teach wherein the at least one opening has an annular form wherein each cut of the sequence of cuts extends radially with respect to the annular form.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semi-rectangular opening of Krulevtich in view of Mortimer to incorporate an annular opening such that each cut extends radially with respect to the annular form. Doing so would be a matter of choice which a person of ordinary skill in the art would have bound obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the disclosure fails to provide criticality to the shape of the at least one opening as evidenced by the disclosure of multiple embodiments with different rectangular, circular, annular, or ring-shaped openings.
Regarding claim 11, in view of the combination of claim 1 above, Mortimer further teaches wherein the electrode array is formed as a cuff electrode array (see claim 6, array forms a curved surface to conform around a neural tissue (i.e. cuff electrode)). Mortimer further teaches a 
Krulevitch/Mortimer fails to teach wherein the contact pads are ring-shaped.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semi-rectangular contact pad of Krulevitch in view of Mortimer to incorporate a ring-shaped contact pad. Doing so would be a matter of choice which a person of ordinary skill in the art would have bound obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the disclosure fails to provide criticality to the shape of the at least one contact pad as evidenced by the disclosure of multiple embodiments with different rectangular, circular, annular, or ring-shaped openings.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Mortimer, and in view of Maghribi (U.S. PGPub No. 2004/0243204).
Regarding claim 5, the Krulevitch teaches the device of claim 1 as stated above. Krulevitch further teaches each inner end of each straight cut has a rounded corner to enable increased stretching ability ([0010]).
Krulevitch fails to explicitly teach a number of cutaways arranged in the metal layer at the inner ends of the cuts.
In related prior art, Maghribi teaches wherein rounded corners of a similar metal layer induce rotational translation of the layer to reduce strain when stretched ([0055] and Fig 3, .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Mortimer, and in view of Bihler (U.S. PGPub No. 2018/0068759).
Regarding claim 12, Krulevitch teaches the device of claim 1 as stated above. 
Krulevitch fails to teach wherein the electrode array is formed as a cable-style electrode array.
In related neural electrode array prior art, Bihler teaches a similar device (Fig 1a-b and [0032-0033], conductor tracks 11 and polymer layers 13/15) is applied as a cable style electrode array (Fig 4 and [0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode array of Krulevitch in view Bihler to incorporate the electrode array as a cable-style electrode. Doing so would advantageously allow for the electrode array to stimulate a longer section of a nerve ([0037]).
Krulevitch/Bihler fail to teach wherein at least one contact pad of the number of contact pads is ring-shaped.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the semi-rectangular contact pad of Krulevitch in view of Bihler to incorporate a ring-shaped contact pad. Doing so would be a .
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lack of rounded corners) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the applicant argues that traces 28 of Krulevitch are not part of the contact pad and thus are not configured to interface with neural tissue as claimed. However, the examiner has relied upon the Mortimer reference which discloses the broad teaching of exposing a metal foil layer through an opening of an upper polymer layer to define a contact pad of the metal foil layer. As such, the examiner maintains that the combination of Krulevitch in view of Mortimer to incorporate would have been obvious to one of ordinary skill in the art.
Arguments regarding claims 3-12 are equally unpersuasive for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM Z MINCHELLA/Examiner, Art Unit 3794